DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites in line 7 “determining a second volume of a second food product” when a first volume of said second food product has not been recited.  The claim should recite ‘determining a first volume of a second food product’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 15, there is no antecedent basis for the term “the first volume of the second perishable food product”.
Regarding claim 8, there is no antecedent basis for the term “the first volume of the second perishable food product”.
Claims 2 – 7 and 9 – 11 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, 5 – 11, 16 – 18, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhar (Design Considerations for a Frozen Blood Shipping Container) in view of Omaha Steaks/Omaha Steaks Shipping (Omaha Steaks).
First it is to be noted that the determining steps of the claims and any calculating steps, such as in claim 8, recite limitations that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper which is to say the limitations fall within the mental processes grouping, and the claim appears to recite abstract ideas although it is noted that the claim does recite additional elements that integrate a practical application.
Regarding claim 1, Eftekhar discloses a method which method comprises determining a cooling capacity of an insulated package assembly sufficient to maintain a temperature of a perishable product (red blood cells) below a threshold temperature over an estimated transit time along a delivery route which would necessarily require a source address and a destination location.  
Eftekhar further discloses there would be, based on thermal characteristics of the perishable product, a first volume of a perishable product determined, such that the insulated package assembly including the perishable product and the first volume of the perishable product has the determined cooling capacity.  
The insulated package assembly would necessarily have to be assembled, which assembly would comprise providing an outer container (outer shell), positioning an insulator (thermal insulation) within the outer container which insulator defines an 
Claim 1 differs from Eftekhar in the perishable product being a first and second food product.  
Omaha Steaks discloses a first perishable food product (filet mignons or stuffed baked potatoes) and a second perishable food product (stuffed baked potatoes or filet mignons) which would be shipped in an insulated package assembly to a destination location.  Since the first and second perishable food products are to be shipped frozen and arrive frozen it is evident that the cooling capacity of the insulated package assembly would necessarily have to have been determined to be sufficient to maintain said first perishable food product and second perishable food product below a threshold temperature over an estimated transit time along a delivery route from a source location to a destination location.  
Once the method of optimizing the shipment of a package assembly containing a perishable product from a source location to a destination location as claimed was known it is not seen that patentability would be predicated on the particular perishable product one would choose to contain and ship, such as first and second perishable food products or the number of perishable food products that would be contained within the 
Regarding claim 2, Eftekhar in view of Omaha Steaks discloses the cooling pack would be associated with one of the perishable food product, either by placing the cooling pack within the consumable product pack prior to assembly of the insulated package assembly or placing the consumable product inside the cooling pack (Eft, page 15 b.).  Once it was known to associate the cooling pack and one of the perishable food products together it is not seen that patentability would be predicated on the freezing occurring in the cooling pack or which perishable food product would be associated prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV.C).
 Regarding claims 5 and 6, Eftekhar in view of Omaha Steaks discloses that various thermodynamic properties must be calculated and accounted for in determining the cooling capacity of an insulated package assembly such as specific heat (Eft, page 11).  Once it was known to provide an insulated package with a particular cooling capacity it is not seen that patentability would be conferred by providing multiple cooling capacities in the same insulated package assembly for multiple perishable food products.  Further it is seen that here the applicant is attempting to claim the use of the laws of thermodynamics in order to apply the principals thereof, the elements of which are well understood, purely conventional and routinely applied by others.
Regarding claim 7, Eftekhar in view of Omaha Steaks discloses that the total heat load must be determined in the packaging of perishable products, which would also include the first and second perishable food products, when packing such items in an insulated package assembly.  Since Eftekhar is concerned with the packaging and shipment to a final destination of perishable items/consumable products it is seen that these determinations would necessarily have to include and take into account the transit time from the source address to the destination address along the delivery route based on the estimated transit time and ambient temperatures to which the insulated package assembly is to be exposed during transit along the delivery route over the estimated transit time, which would also have to be based on thermal properties of the outer container and the insulating layer (Eft, pages 9 – 13).  Further once it was known to determine a total heat load on a perishable food product it is not seen that 
Regarding claim 8 and the determining of a first volume of the second perishable food product, claim 8 is rejected similarly for the same reasons given above in the rejections of claims 5 – 7.
Regarding claim 9, given that Eftekhar in view of Omaha Steaks is providing a cooling pack in the form of a rectangular shape (Eftekhar fig. 1) it is seen that Eftekhar is disclosing the cooling pack would comprise first and second cooling pack portions and the volume of a perishable food product would be distributed between first and second cooling pack portions.  Once it was known to distribute a volume of a perishable food product between portions of a cooling pack it is not seen that patentability would be conferred based upon which portion of, or which perishable food product of a multiple of said packed food products would be distributed between first and second cooling pack portions.
Regarding claim 10, Eftekhar in view of Omaha Steaks discloses the cooling pack would have a minimum volume capacity and a maximum volume capacity (page 10 and fig. 3).  Once it was known to package a perishable food product in an insulated package assembly it is not seen that patentability would be conferred based on the particular perishable food product one would choose to package within a first volume, or any other volume for that matter.  Nevertheless, given that Eftekhar is taking into 
Regarding claim 11, while it is noted that Eftekhar in view of Omaha Steaks is disclosing the packaging of perishable food products and/or consumable perishable products that could comprise a liquid.  Once it was known to include a consumable food product in the insulated package assembly it is not seen that patentability would be predicated on the particular state of the food products one would choose to package.
Claim 16 is rejected for the same reasons given above in the rejection of claim 1.
Claim 17 is rejected for the same reasons given above in the rejection of claim 2.
Regarding claim 18, once it was known that the insulated package assembly could be used to package a liquid consumable product it is not seen that patentability would be conferred based upon a particular liquid food product one would choose to place within the insulated package assembly as the particular liquid food product one would choose to place in said assembly would have been an obvious matter of choice and/or design as well as an obvious matter of personal taste absent clear and compelling evidence to the contrary.
Regarding claims 20 and 21, Eftekhar in view of Omaha Steaks discloses the second food product would be perishable and intended for human consumption (Omaha Steaks, fillet mignons and/or stuffed backed potatoes).
Claim 22 is rejected for the same reasons given above in the rejection claim 5.  Regarding the further recitations with respect to determining the second cooling of the second food product, once it was known to calculate a first cooling capacity of a first food product it is not seen that patentability would be predicated on the duplication of steps, i.e. calculating of a second cooling capacity.  
Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhar (Design Considerations for a Frozen Blood Shipping Container) in view of Omaha Steaks/Omaha Steaks Shipping (Omaha Steaks) as further evidenced by Yang US 2007/0150375 and USDA.
Regarding claims 3 and 19, as further evidenced by Yang and USDA in order for the first and second perishable food products to be shipped an order would necessarily have to have been received which order necessarily include the destination address.  In order for the first and second perishable food products to be delivered mapping the delivery route for delivering said perishable food products to the destination address from the source address would be required or there is no way for the delivery to occur.  In particular with respect to the shipping of first and second perishable food products the ordinarily skilled artisan would understand that common sense would dictate that the mapping would have to include estimating the transit time for delivering the perishable item, the estimated transit time being used for the determining of the 
Regarding claim 4, Eftekhar as further evidenced by Yang and USDA clearly discloses that weather forecast data for the delivery route, and especially ambient temperatures to which said package assembly would be exposed to would be of paramount importance route planning (USDA page 40, V. Individual Commodity Requirements).
Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully and carefully considered but they are not found persuasive.
Applicant appears to urge that Eftekhar would not be analogous art as Eftekhar does not disclose the use of food products or the use of temperatures at which food products would be frozen and therefore teaches away from applicant’s invention.  These urgings are not deemed persuasive.
Eftekhar was not brought to teach the use of food products in the claimed method but for the teaching that the determining steps and insulated package assembly were well known in the art and is thus seen as pertinent to the claims and analogous art.  Further it is seen that applicant is urging limitations not found in the claims as there is no recitation of any temperature ranges in the claims.  It is also to be noted that teaching a way, that is teaching a different but related way, is not teaching away since the prior art is good for all that is taught therein.
Applicant appears to urge that the cooling capacity of the second perishable food product alone would maintain a temperature of the first perishable food product below a 
Applicant urges that Omaha Steaks does not disclose that the first and second perishable food products would have a second cooling capacity greater than or equal to the first cooling capacity, that Omaha Steaks discloses the use of an additional coolant, and that the cooling capacity of the second perishable food product alone would be sufficient to maintain said perishable food items in a desired condition.  These urgings are not deemed persuasive.
First it is noted that the claims recite said second food product to have a cooling capacity equal to that of said first food product.  Since Omaha Steaks discloses there would be multiple products in the same package, and as set forth in the rejections above, it is seen that Omaha Steaks is disclosing at least first and second perishable food products that would be of equal cooling capacity.
Regarding the addition of an additional coolant and that the cooling capacity of the second perishable food product would alone be sufficient to maintain said perishable food items in a desired condition applicant is seen to be urging limitations not found in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use please call the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        22 February 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792